USCA11 Case: 21-11271     Date Filed: 01/31/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11271
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSEPH MARTINEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:16-cr-60347-JIC-1
                   ____________________
USCA11 Case: 21-11271       Date Filed: 01/31/2022     Page: 2 of 10




2                      Opinion of the Court                21-11271


Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
       Joseph Martinez appeals the district court’s order denying
his motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A). The district court did not abuse its discretion when
it found that the 18 U.S.C. § 3553(a) factors weighed heavily against
Martinez’s release, that he was a danger to his community under
United States Sentencing Guidelines (U.S.S.G.) § 1B1.13, and that
his medical conditions did not constitute extraordinary and com-
pelling reasons warranting a sentence reduction. Accordingly, we
affirm.
                                 I.
       Martinez is a federal prisoner serving a 151-month sentence
for four counts of bank robbery, in violation of 18 U.S.C. § 2113(a),
and one count of Hobbs Act Robbery, in violation of 18 U.S.C. §
1951(a). Martinez pleaded guilty to all five counts. The plea agree-
ment’s factual proffer describing Martinez’s conduct is summa-
rized as follows. Over the course of fifteen days, Martinez robbed
four separate banks and attempted to rob a Publix Supermarket.
Martinez made threats of violence during the course of each rob-
bery, including threats to shoot individuals present at the scene.
Martinez’s threats turned to physical violence during his attempted
robbery of a Publix cashier. When the cashier did not comply with
Martinez’s demand to give him all of the money in the cash
USCA11 Case: 21-11271        Date Filed: 01/31/2022     Page: 3 of 10




21-11271               Opinion of the Court                         3

register, Martinez threatened to “blow his head off” and brandished
a black knife. Martinez then stabbed the cashier in the upper chest
and fled the supermarket without any currency.
       A probation officer prepared a presentence investigation re-
port (PSI) that listed Martinez’s criminal record with convictions
dating back to 1983. The PSI also reflected that Martinez commit-
ted the instant offenses while he was under a sentence of imprison-
ment from which he was an escapee.
       At the sentencing hearing, Martinez objected to the imposi-
tion of a career offender enhancement based on his prior convic-
tions for strong-arm robbery and federal bank robbery. The district
court overruled Martinez’s objections and sentenced Martinez to
151 months’ imprisonment and three years’ supervised release on
each count, to run concurrently. Martinez appealed the final judg-
ment and his sentence, which we affirmed. See United States v.
Martinez, 757 F. App’x 923 (11th Cir. 2018) (per curiam).
       Subsequently, in November 2020, Martinez filed a pro se
motion for compassionate release. He argued that he had serious
health conditions, including chronic asthma and obesity, that put
him at increased risk of severe illness or death if he contracted
COVID-19. In support of his motion, Martinez argued that he had
maintained a clear conduct record while he was incarcerated, had
taken advantage of all rehabilitative benefits the prison offered, and
would not be a danger to society because he had served approxi-
mately 45% of his sentence and his convictions were for unarmed
bank robberies.
USCA11 Case: 21-11271        Date Filed: 01/31/2022      Page: 4 of 10




4                       Opinion of the Court                 21-11271

        The district court denied Martinez’s motion for compassion-
ate release, noting that it was only allowed to grant such motions
upon finding extraordinary and compelling reasons that were con-
sistent with the applicable policy statements issued by the United
States Sentencing Commission. The district court acknowledged
that, regarding the extraordinary and compelling reasons require-
ment, if a defendant suffered from a chronic medical condition that
the Centers for Disease Control and Prevention (CDC) identified
as increasing his risk of becoming seriously ill from COVID-19,
then that condition may qualify as a serious physical or mental con-
dition. It stated that the CDC recognized obesity with a BMI of 30
or greater as a condition that increased the risk of severe illness
from COVID-19, and the CDC recognized moderate to severe
asthma as a condition that might increase the risk of severe illness
from COVID-19. The district court found that Martinez’s BMI
only slightly exceeded 30 and that his asthma appeared to be well-
managed. But even if both those conditions qualified as serious
physical or mental conditions, the court concluded, Martinez’s mo-
tion still failed because he did not establish that he was not a danger
to the community and that the sentencing factors in § 3553(a) sup-
ported a reduction under § 1B1.13.
       The court reasoned that it could not find Martinez did not
pose a danger to the community given his violent conduct, namely,
his stabbing of the Publix employee during an attempted robbery.
Moreover, the court expressed concern about Martinez’s criminal
history and the fact that he committed the offenses he is currently
USCA11 Case: 21-11271       Date Filed: 01/31/2022    Page: 5 of 10




21-11271               Opinion of the Court                       5

incarcerated for while he was an escapee from federal custody. The
district court considered the § 3553(a) factors but found a sentence
reduction would not promote the interests of justice in light of the
nature and circumstances of Martinez’s offenses and his history and
characteristics.
        Martinez presents two arguments on appeal. First, Martinez
argues that our precedent in United States v. Bryant, 996 F.3d
1243 (11th Cir. 2021), petition for cert. denied, No. 20-1732 (U.S.
Dec. 6, 2021), was wrongly decided and created a constitutional
problem resulting in the violation of the non-delegation doctrine.
Additionally, Martinez argues that his obesity and asthma are ex-
traordinary and compelling reasons that make him eligible for
compassionate release in light of the COVID-19 pandemic, and the
district court abused its discretion by focusing the majority of its
analysis on his criminal history and the nature of his criminal
charges.
                                II.
       As an initial matter, Martinez’s first argument on appeal,
that Bryant was wrongly decided, is foreclosed by prior panel prec-
edent. See United States v. Romo-Villalobos, 674 F.3d 1246, 1251
(11th Cir. 2012) (per curiam) (“Under the prior precedent rule, we
are bound to follow a prior binding precedent unless and until it is
overruled by this court en banc or by the Supreme Court.”). As
Bryant has not been overruled, the district court did not err in ap-
plying it to Martinez’s case.
USCA11 Case: 21-11271         Date Filed: 01/31/2022      Page: 6 of 10




6                       Opinion of the Court                   21-11271

                                  III.
       We review de novo a district court’s determination about a
defendant’s eligibility for an 18 U.S.C. § 3582(c) sentence reduction.
Bryant, 996 F.3d at 1251. However, we review a district court’s
denial of a prisoner’s 18 U.S.C. § 3582(c)(1)(A) motion for an abuse
of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous. Id.
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent that a statute ex-
pressly permits. 18 U.S.C. § 3582(c)(1)(B). In 2018, Congress en-
acted the First Step Act, which amended 18 U.S.C.
§ 3582(c)(1)(A) to increase the use and transparency of the compas-
sionate release of federal prisoners. See First Step Act § 603. That
section now provides that:
       [T]he court, upon motion of the Director of the Bu-
       reau of Prisons, or upon motion of the defendant after
       the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is ear-
       lier, may reduce the term of imprisonment . . . , after
       considering the factors set forth in [18 U.S.C. §]
       3553(a) to the extent that they are applicable, if it finds
USCA11 Case: 21-11271           Date Filed: 01/31/2022   Page: 7 of 10




21-11271               Opinion of the Court                         7

       that—extraordinary and compelling reasons warrant
       such a reduction[.]

18 U.S.C. § 3582(c)(1)(A)(i).
        The section 3553(a) factors include, but are not limited to,
the nature and circumstances of the defendant’s offense, his history
and characteristics, respect for the rule of law, and the need to pro-
tect the public from further crimes of the defendant. 18 U.S.C.
§ 3553(a). A district court abuses its discretion when it (1) disre-
gards relevant factors that were due significant weight, (2) gives
significant weight to an improper or irrelevant factor, or (3) com-
mits a clear error of judgment in considering the proper factors.
United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).
A district court commits a clear error of judgment when it consid-
ers the proper factors but balances them unreasonably. Id. Where
a consideration of the § 3553(a) factors is mandatory, the weight
given to each factor is at the district court’s discretion. United
States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013). However,
the court need not explicitly discuss each factor it is required to
consider. Id. at 1326.
       Section 3582(c)(1)(A) also requires that any reduction be
consistent with the Sentencing Commission’s applicable policy
statements. The policy statements applicable here are found in
U.S.S.G. § 1B1.13, and provide that the court may reduce a term of
imprisonment “if, after considering the factors set forth in 18 U.S.C.
§ 3553(a), to the extent that they are applicable, the court deter-
mines,” in relevant part, that “[e]xtraordinary and compelling
USCA11 Case: 21-11271        Date Filed: 01/31/2022      Page: 8 of 10




8                       Opinion of the Court                 21-11271

reasons warrant the reduction.” U.S.S.G. § 1B1.13(1)(A). Extraor-
dinary and compelling reasons will only warrant a reduction if the
court has first determined that “[t]he defendant is not a danger to
the safety of any other person or to the community, as provided in
18 U.S.C. § 3142(g).” Id. § 1B1.13(2); Id., comment. n.1.
       The application notes to U.S.S.G. § 1B1.13 list four catego-
ries of extraordinary and compelling reasons: (A) the defendant’s
medical condition, (B) his age, (C) his family circumstances, and
(D) other reasons. Id., comment. n.1(A)–(D). In Byrant we held
that district courts do not have the discretion under subsection D’s
catch-all provision to develop other reasons outside of those listed
in § 1B1.13 that might justify a reduction in a defendant’s sentence.
996 F.3d at 1263–65.
        We recently held that because all three necessary condi-
tions—support in the 18 U.S.C. § 3553(a) factors, extraordinary and
compelling reasons, and adherence to U.S.S.G. § 1B1.13’s policy
statement—must be satisfied, the absence of one condition fore-
closes a sentence reduction. United States v. Tinker, 14 F.4th 1234,
1240 (11th Cir. 2021) (per curiam). To be sure, if the district court
finds that one of the compassionate release conditions was not sat-
isfied, it is not an abuse of discretion for the district court to skip
assessment of another condition. Id. Additionally, nothing on the
face of 18 U.S.C. § 3582(c)(1)(A) requires a court to conduct the
compassionate release analysis in any particular order. See id. at
1237.
USCA11 Case: 21-11271        Date Filed: 01/31/2022     Page: 9 of 10




21-11271               Opinion of the Court                         9

       The district court did not abuse its discretion when it denied
Martinez’s motion for compassionate release. The court found
that the 18 U.S.C. § 3553(a) factors weighed heavily against Mar-
tinez’s release, that he was a danger to his community under
U.S.S.G. § 1B1.13, and that his medical conditions were not extraor-
dinary and compelling reasons for his early release from prison.
Any one of these findings, on its own, was sufficient for the district
court to deny compassionate release. See id. at 1240.
       In order to reduce Martinez’s sentence, the district court had
to have found that Martinez “is not a danger to the safety of any
other person or to the community” and that the sentencing factors
set forth in § 3553(a) support a reduction. See U.S.S.G. § 1B1.13.
The district court properly exercised its discretion in finding that
Martinez did not meet either of these two requirements. In sup-
port of its finding, the court noted that Martinez threatened to
shoot the Publix cashier and brandished a knife with which he
stabbed the cashier before fleeing the store; has a concerning crim-
inal history; and committed the series of robberies he is currently
incarceration for while he was an escapee from federal custody.
While the district court only specifically discussed one sentencing
factor—“the nature and circumstances of the offense and the his-
tory and characteristics of the defendant” under § 3553(a)(1)—the
court noted that the sentencing factors as a whole do not support
a reduction. The district court’s decision as to how much weight
to give the circumstances of Martinez’s offense and his history and
USCA11 Case: 21-11271       Date Filed: 01/31/2022    Page: 10 of 10




10                     Opinion of the Court                21-11271

characteristics was within its discretion, and the court was not ob-
ligated to discuss every factor. See Kuhlman, 711 F.3d at 1326–27.
       Because the district court acted within its discretion, we af-
firm the denial of Martinez’s motion for compassionate release.
      AFFIRMED.